ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_02_EN.txt. 301

DISSENTING OPINION
OF PRESIDENT SIR ROBERT JENNINGS

I very much regret that I am unable to agree with the decision of the
Court rejecting Australia’s preliminary objection based on the circum-
stance that New Zealand and the United Kingdom are not also parties to
the proceedings (see (1) (g) of para. 72 of the Judgment). My difficulties
with this part of the Judgment may be stated very briefly.

This preliminary objection raises an important issue concerning the
consensual basis of the Court’s jurisdiction where the legal interests of
third States are involved in a case. Articles 62 and 63 of the Court’s Sta-
tute, which allow for intervention, show that the parties to a case may have
their claims adjudicated by the Court, even when the legal interests of
third States may be affected by the Court’s decision. There is, however, a
limit to the exercise of jurisdiction in a case affecting the legal interests of a
third State, and that limit is where, according to the well-known formula
of the case of the Monetary Gold Removed from Rome in 1943 (Preliminary
Question), the third State’s “legal interests would not only be affected by a
decision, but would form the very subject-matter of the decision”
(LCJ. Reports 1954, p. 32).

That the legal interests of New Zealand and the United Kingdom
will form the very subject-matter of any decision in Nauru’s case against
Australia is surely manifest. The Mandate for Nauru was in 1920 con-
ferred upon “His Britannic Majesty” ; the Trusteeship Agreement of 1947
designated

“The Governments of Australia, New Zealand and the United
Kingdom (hereinafter called ‘the Administering Authority’) as
the joint Authority which will exercise the administration of the
Territory”;

New Zealand and the United Kingdom were two of the three members of
the British Phosphate Commissioners; and they were both joint parties to
the Canberra Agreement of 1967. This is to mention only the salient
instances of the inextricable involvement of the legal interests of those two
States in this matter.

Moreover, one must contemplate the situation that must arise if, on the
merits, there should be any question of assessing the reparation that might
be due from Australia (see para. 48 of the Judgment). If the obligations
from which the liability arises are held to be solidary (joint and several) so
that Australia is liable for the whole, or whether, alternatively, Australia is
held liable only for some proportion of the whole sum, it is clear in either

65
302 PHOSPHATE LANDS IN NAURU (DISS. OP. JENNINGS)

case that the Court will unavoidably and simultaneously be making a
decision in respect of the legal interests of those two other States.

For these reasons it seems to me that the Australian preliminary objec-
tion in this matter is well founded, and that the Court is without jurisdic-
tion in this case.

(Signed) R. Y. JENNINGS.

66
